Grant, J.
(after stating the facts). If we read the briefs of counsel for both sides correctly, they seem to agree that the return was the one for which the statute provides, because it (the statute) contains no express provision for reviewing the assessments made upon the other townships. We cannot concur in this view. The benefits to be derived by these townships are relative, and it follows that if one is too high one or more of the others are too low. This board of review cannot determine that the assessment for Lafayette township was too high without determining that the others were too low by the same percentage. It is not authorized to review the action of the' drain commissioner in his determination of the entire amount of the assessment, but only to review the apportionment of such amounts among the several townships. The board, therefore, cannot act intelligently without an examination of the entire drain and the benefits to be derived by each township. The statute may be crudely drawn, but it cannot be interpreted to mean that this board of review is called to consider only one township. It is vested with the same powers and the same duties as a township board where an individual appeals to it. Section 4346, 2 Comp. Laws 1897. The township board is given the right to review all assessments; that is, as between individuals. This board is given the same power as between townships. When they reduce one assessment, they must correspondingly raise the other.
The statute does not provide for notice to the townships not appealing. It contemplates that the county drain commissioner will look after their interests, and notify them, if necessary. We do not think the failure to pro*544vide for notice to such townships is a fatal defect in the law.
' The judgment of the court below is reversed, and the board of review directed to reconvene, and perform their duties in accordance with this decision.
The other Justices concurred.